DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Some of the references on the IDS listings have been crossed off by the examiner either because the required brief statement of relevance was not provided or because the year is not in accordance with the numbering of years used in United States, or both. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: 
In claim 1, there is lack of antecedent basis for “the side wall of the cutter head”.  
In claim 1, it is unclear which cross section of the cutter head is “the cross section of the cutter head”.  It is unclear if the cutter head is required to have a uniform cross section.  
In claim 1, there is lack of antecedent basis for “the cup wall of the cup body”.  
In claim 1, it is unclear which cross section of the cup wall is “the cross section if the cup wall”.  It is unclear if the cup wall is required to have a uniform cross section.  
In claim 1, it is unclear if “different points” means all different points or at least 2 different points or some other number of different points.  At least 2 different points must have the same distance to the center for a maximum inscribed or minimum circumscribed circle to exist.  
Claim 9 is unclear because it requires subtracting the infinite number of distances along a contour line from a single radius to get a single distance, and because it is unclear which of the previously recited contour lines is “the contour line”.  
In claim 12, there is lack of antecedent basis for “the leaf blades of one group” and “the leaf blades of the other group”.  
In claim 14, there is lack of antecedent basis for “the side wall of the cutter head”.  
In claim 14, it is unclear which cross section of the cutter head is “the cross section of the cutter head”.  It is unclear if the cutter head is required to have a uniform cross section.  
In claim 14, there is lack of antecedent basis for “the cup wall of the cup body”.  
In claim 14, it is unclear which cross section of the cup wall is “the cross section if the cup wall”.  It is unclear if the cup wall is required to have a uniform cross section.  
In claim 19, it is unclear if “different points” means all different points or at least 2 different points or some other number of different points.  At least 2 different points must have the same distance to the center for a maximum inscribed or minimum circumscribed circle to exist.  
In claim 20, a cross section must by definition be a subset of a plane and therefore can not be “dome shaped”.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  While it is unclear what is being claimed, it is not geometrically possible to have a curve having a maximum inscribed circle such that every different point on the curve has a different distance to the center of the inscribed circle, and it is not geometrically possible to have a curve having a minimum circumscribe circle such that every point on the curve has a different distance to the center of the circle.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-11, 1 4 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodwick (US 2,794,627). While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.  Regarding claims 1 and 14, Rodwick discloses a food processor comprising a cutter head (12 or a portion thereof) on which a cutter (42) is arranged, wherein the intersecting line of the sidewall of the cutter head and the cross section of the cutter head is a cutter .  
Claims 1-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagen (US 2,282,866). While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.  Regarding claims 1 and 14, Hagan discloses a food processor comprising a cutter head (10 or a portion thereof) on which a cutter (40) is arranged, wherein the intersecting line .  
Claims 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunkelberger (US 2,086,858).  While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.  Regarding claim 14, Dunkelberger discloses a food processor comprising a cutter head (5,6 and/or 11 or a portion thereof), on which a cutter (16) is arranged, wherein the cutter head has a side wall (6 or a side wall of 11) and there exist cross sections of the cutter head, (for example one of the infinite number of cross section taken alone planes perpendicular to the vertical axis) each cross section having a contour line such that a maximum inscribed circle or minimum circumscribed circle of the cutter head contour line is base circle with the central axis of the cutter head penetrating the center of the cutter head base circle; and a cup body (1) located above the cutter head and arranged on the cutter head, wherein the intersecting line of the cup .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rodwick (US 2,794,627) in view of Audette (US 2013/0264405).  While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.  The food processor of Rodwick was discussed above.  The particular cutter structure of these claims is not disclosed.  Audette teaches a cutter having two pairs of blades, upper leaf blades obliquely angles upward and lower leaf blades angle obliquely downward near the axis and horizontal further outward (see Figs. 1A and 2).  It would have been obvious to one of ordinary skill in the art to have substituted the blades of Audette for those of Rodwick to improve mixing.  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (US 2,282,866) in view of Audette (US 2013/0264405).  While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.  The food processor of Hagen was discussed above.  The particular cutter structure of these claims is not disclosed.  Audette teaches a cutter having two pairs of blades, upper leaf blades obliquely angles upward and lower leaf blades angle obliquely downward near the axis and horizontal further outward (see Figs. 1A and 2).  It would have been obvious to one of ordinary skill in the art to have substituted the blades of Audette for those of Hagen to improve mixing.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,786,117.  While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.  Although the claims at issue are not identical, they are not patentably distinct from each other because, all the limitations of the instant claims are disclosed or suggested by the issued claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774